Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 and 11-36 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,387,377 in view of Suzuki.        

16/428.675
1.   A computerized method of compressing symbolic information organized into a plurality of documents, each document having a plurality of symbols, the method comprising:
15/600,495
1.  A computerized method of compressing symbolic information organized into a plurality of documents, each document having a plurality of symbols, the method comprising:

16/428.675

15/600,495
(a) with a first document of the plurality of documents as an input document, automatically with a computer;

16/428.675
(i)    identifying a plurality of symbol pairs, each symbol pair consisting of two sequential symbols in the input document; and
15/600,495
(i)   identifying a plurality of symbol pairs, each symbol pair consisting of two sequential symbols in the input document, and 

16/428.675
(ii) for each unique symbol pair of the plurality of symbol pairs, updating a count identifying the number of appearances of the unique symbol pair; and
15/600,495
(ii) for each unique symbol pair of the plurality of symbol pairs, updating a count identifying the number of appearances of the unique symbol pair; 
(b) performing part (a) on each of the other documents of the plurality of documents, wherein the respective counts of the symbol pairs identifies the number of previous appearances of that symbol pair in any of the plurality of documents; and 
(c ) after part (b), for at least one of the plurality of documents, 

(b) producing a compressed document by causing the compressed document to include, at each position associated with one of the plurality of symbol pairs from the input document, a replacement symbol associated by a compression dictionary with the unique symbol pair matching the one of the plurality of symbol pairs, if the count for the unique symbol pair exceeds a threshold, 
15/600,495
producing a compressed document by causing the compressed document to include, at each position associated with one of the plurality of symbol pairs of the input document, a replacement symbol associated by a compression dictionary with the unique symbol pair matching the one of the plurality of symbol pairs, if the count for the unique symbol pair exceeds a threshold, 

16/428.675
wherein the replacement symbol comprises an address of an entry in the compression dictionary, which entry stores the unique symbol pair associated with replacement symbol.
15/600,495
10.  The method of claim 1, 
wherein each replacement symbol comprises an address of an entry in the compression dictionary, which entry stores the unique symbol pair associated with the replacement symbol.  




Heng (US 9,647,682) discloses [t]he address specifies a position on the compression dictionary 40.  [col 2, lines 55-60].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/31/2021